DETAILED ACTION
1.	Claims 1 and 3-10 of U.S. Application 16/991876 filed on June 29, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive:
	Regarding claim 1, the applicant argues on page 5-6 that the hole 40 taught by Haruno does not penetrate through a portion of the adhesion portion in a facing direction where the adhesion portion and the fixing target member are facing each other because hole 40 extends in radial direction where the adhesion portion and the target member are parallel to each other.  By, contrast the “introduction hole” of the instant application penetrates in an axial facing direction “where that adhesion portion and fixing member are facing each other.”
	The examiner respectfully disagrees and points out that Haruno teaches (see figs. 1 and 2B below) that the adhesion portion (see annotated fig. 2B below) and the fixing target member (10) face each other radially.  Additionally introduction holes 40, 42 formed in the adhesion portion (see annotated fig. 2B below) also extend radially.  Therefore, Haruno teaches (see figs. 1 and 2B below) the amended features of wherein the introduction hole (40, 42) penetrates through a portion of the adhesion portion (see annotated fig. 2B below) in a facing direction (since holding portion 30 and stator 10 face each other radially, see fig. 1) where the adhesion portion (see annotated fig. 2B below) and the fixing target member (10) are facing each other (¶ 24; ¶ 31 to ¶ 41) (see below for complete rejection).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 32

5.	Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruno et al (Haruno) (U.S. PGPub No. 20160336829).
Regarding claim 1, Haruno teaches (see figs. 1 and 2B below) a wiring member (see annotated fig. 1 below) for rotating electrical machine (title, Abstract) that connects coil ends (16) of a stator (10) 2to electrodes of a terminal block (see annotated fig. 2B below) in a rotating electrical machine (Abstract; ¶ 24; ¶ 30 to ¶ 33; ¶ 40), 
the wiring member (see annotated fig. 1 below) 3comprising: 4a plurality of conductive wires (22) (¶ 30 to ¶ 33; ¶ 40); and 
5a holding portion (30) for holding the plurality of conductive wires (22) (¶ 35), 
6wherein the holding portion (30) comprises an adhesion portion (part of holding portion 30 that is in contact with resin 20, see annotated fig. 2B below) adhered and fixed to a 7fixing target member (stator 10) (¶ 24; ¶ 31 to ¶ 41),
wherein the adhesion portion (see annotated fig. 2B above) comprises an introduction hole (40, 42) for introducing an adhesive to an 3interface between the holding portion (30) and the fixing target member (10) (the structural limitation of the holes 40, 42 are disclosed by Haruno, the manner in which the holes are used is related to a process and not given patentable weight in this apparatus claim) (¶ 24; ¶ 31 to ¶ 41), and
wherein the introduction hole (40, 42) penetrates through a portion of the adhesion portion (see annotated fig. 2B below) in a facing direction (since holding portion 30 and stator 10 face each other radially, see fig. 1) where the adhesion portion (see annotated fig. 2B below) and the fixing target member (10) are facing each other (¶ 24; ¶ 31 to ¶ 41).

    PNG
    media_image1.png
    514
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    627
    media_image2.png
    Greyscale

Regarding claim 3/1, Haruno teaches (see figs. 1 and 2B above) the adhesion portion (see annotated fig. 2B above) comprises an adhesive filling portion (see annotated fig. 2B above) formed in a recessed shape on the 3bottom surface of the holding portion (30), and the introduction hole (40, 42) is configured to allow the 4adhesive to be introduced into the adhesive filling portion (the structural limitation of the holes 40, 42 are disclosed by Haruno, the manner in which the holes are used is related to a process and not given patentable weight in this apparatus claim) (¶ 24; ¶ 31 to ¶ 41).
Regarding claim 6, Haruno teaches (see figs. 1 and 2B above) a fixing structure of wiring member (see annotated fig. 1 above) for rotating electrical machine (title, Abstract), 
the fixing 2structure being configured that a wiring member (see annotated fig. 1 above) for rotating electrical machine (title, Abstract) comprising a 3plurality of conductive wires (22) and connecting coil ends (16) of a stator (10) to electrodes of a terminal 4block (see annotated fig. 1 above) in a rotating electrical machine is fixed to a fixing target member (stator 10) (Abstract; ¶ 24; ¶ 30 to ¶ 33; ¶ 40), 
5wherein the wiring member (see annotated fig. 1 above) for rotating electrical machine comprises a holding 6portion (30) for holding the plurality of conductive wires (22), and the holding portion (30) includes an adhesion portion (see annotated fig. 2B above) that is adhered and 7fixed to the fixing target member (stator 10) (¶ 24; ¶ 31 to ¶ 41),
wherein the adhesion portion (see annotated fig. 2B above) comprises an introduction hole (40, 42) for introducing an adhesive to an 3interface between the holding portion (30) and the fixing target member (10) (the structural limitation of the holes 40, 42 are disclosed by Haruno, the manner in which the holes are used is related to a process and not given patentable weight in this apparatus claim) (¶ 24; ¶ 31 to ¶ 41), and
wherein the introduction hole (40, 42) penetrates through a portion of the adhesion portion (see annotated fig. 2B below) in a facing direction (since holding portion 30 and stator 10 face each other radially, see fig. 1) where the adhesion portion (see annotated fig. 2B below) and the fixing target member (10) are facing each other (¶ 24; ¶ 31 to ¶ 41).
Regarding claim 7/6, Haruno teaches (see figs. 1 and 2B above) an adhesive filling portion (see annotated fig. 2B above) having a recessed shape and to be filled with an 3adhesive is provided on one or both of the bottom surface of the holding portion (30) and the 4fixing target member (provided on bottom surface of holding portion 30, see fig. 2B) (¶ 24; ¶ 31 to ¶ 41), and 
the holding portion (30) is adhered and fixed to the fixing target member (10) 5by the adhesive filling the adhesive filling portion (see annotated fig. 2B above) (¶ 24; ¶ 31 to ¶ 41).
Regarding claim 8/7/6, Haruno teaches (see figs. 1 and 2B above) the holding portion (30) comprises an introduction hole (40, 42) formed to open on a side 3opposite to the bottom surface and provided to introduce the adhesive into the adhesive filling 4portion (the structural limitation of the holes 40, 42 are disclosed by Haruno, the manner in which the holes are used is related to a process and not given patentable weight in this apparatus claim) (¶ 24; ¶ 31 to ¶ 41).
Regarding claim 9/7/6, Haruno teaches (see figs. 1 and 2B above) the adhesive comprises a thermosetting resin (Abstract; ¶ 24; ¶ 28; ¶ 29).
Regarding claim 10/1, Haruno teaches (see figs. 1 and 2B above) 2a stator (10) comprising a stator core (12) and a plurality of coil pieces (15) adhered and fixed to 3the stator core (12); and 4the wiring member (see annotated fig. 1 above) for rotating electrical machine according to claim 1 (Abstract; ¶ 24), 
5wherein the fixing target member (10) comprises the stator core (12), and an adhesive (resin, see ¶ 39 to ¶ 41) for 6adhering and fixing the plurality of coil pieces (15) to the stator core (12) comprises the same material (resin) as the adhesive for adhering and fixing the holding portion (30) to the stator core (12) (¶ 24; ¶ 31 to ¶ 41).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haruno in view of Osumi et al (Osumi) (U.S. PGPub No. 20200014276).
Regarding claim 4/1, Haruno teaches (see figs. 1 and 2B above) the holding portion (30) holding the conductive wires (22) in shape of 3wiring (¶ 24), and a molded resin portion (20), and the adhesion portion (see annotated fig. 2B above) is 5provided on the holder (30) (¶ 24; ¶ 31 to ¶ 41).
Haruno does not explicitly teach the holding portion comprises a plurality of holders, a molded resin so as to partially cover the 4plurality of holders and integrating the plurality of holders.
However, Osumi teaches (see fig. 3 below) the holding portion comprises a plurality of holders (21, 33), a molded resin so as to partially cover the 4plurality of holders (21, 33) and integrating the plurality of holders (21, 33) (¶ 36; ¶ 49; ¶ 50; ¶ 70; ¶ 96) in order to prevent corrosion and thereby improve reliability (Osumi, ¶ 6; ¶ 7; ¶ 38).

    PNG
    media_image3.png
    375
    578
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haruno and provide the holding portion comprises a plurality of holders, a molded resin so as to partially cover the 4plurality of holders and integrating the plurality of holders as taught by Osumi in order to prevent corrosion and thereby improve reliability (Osumi, ¶ 6; ¶ 7; ¶ 38).
Regarding claim 5/4/1, Haruno in view of Osumi teaches the device of claim 4, Haruno further teaches (see figs. 1 and 2B above) 2the holding portion (30) comprises the portion provided to cover all the plurality of 3conductive wires (22) together, and the adhesion portion (see annotated fig. 2B above) is provided on a side where the plurality 4of conductive wires (22) extend out to be connected to the coil ends (16), relative to the 5portion (¶ 24; ¶ 31 to ¶ 41). 
Haruno in view of Osumi do not explicitly teach the portion is a molded resin portion.
However, Osumi further teaches (see fig. 3 above) the portion (21) is a molded resin portion (¶ 36; ¶ 96) in order to prevent corrosion and thereby improve reliability (Osumi, ¶ 6; ¶ 7; ¶ 38).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haruno in view of Osumi and provide the portion is a molded resin portion as further taught by Osumi in order to prevent corrosion and thereby improve reliability (Osumi, ¶ 6; ¶ 7; ¶ 38).
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834